DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered. 
Specification
The abstract of the disclosure is objected to because the latest abstract filed 11/09/2018 has “implied phrases”.  Please refile the rewritten “abstract” filed 06/13/2018 to correct the issue, since that abstract has no issues, and the office will take the “latest” filed abstract.  Correction is required.  See MPEP 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections/Claim Interpretation
Claim 39 is objected to because of the following informalities:  grammatical error, a comma is required between the term “granulate II” and “further”.  This provides for “wherein the treating the silicon dioxide granulate I with the reactant to obtain the silicon dioxide granulate II, further the treatment is conducted at a temperature in a range from 600 to 900 degrees C”.
  The Examiner interprets “the treatment” references “the treating”.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Lehmann in view of Werdecker, Doi, Trommer, and Werdecker (US 6,380,110) have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed July 2, 2021. 
The Examiner will address applicable arguments since some of the same references are applied.
Applicant argues Trommer is a discontinuous process and completely different from Lehmann and Werdecker.  
Regarding Trommer is a discontinuous process, Applicant has amended the claim “wherein the silicon dioxide granulate II is fed into an oven and the glass melt formed therein is continuously removed without interruption thereby forming a quartz glass body”.  The Examiner has interpreted the glass melt therein continuously removed from the oven is the process without interruption.  This limitation has been provided for in the new grounds of rejection by the Leber reference (See 35 U.S.C. 103 rejections below).  
Regarding Trommer completely different from Lehmann and Werdecker, these references are not applicable to the new grounds of rejection.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20-26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler).
For the Trommer reference, the Examiner is referencing sections of the English Equivalent US2014/0349830 A1.
Regarding claims 20 and 21, Leber (Fig. 1, abstract, [0044]-[0047]) discloses a method of forming and drawing a quartz glass cylinder strand (corresponding to a quartz glass body) by making a glass melt out of silicon dioxide granulate (corresponding to a silicon dioxide granulate II) in a melting crucible (1) in a melting furnace (corresponding to an oven).  The melting crucible comprises a plurality of drawing nozzles and the glass melt is taken from the outlets/nozzles of the melting crucible.  Leber ([0050]) further discloses silica granules (3) are continuously fed into the melting crucible towards two drawing nozzles with mass flows 20a and 20b, and ([0003]) further discloses the vertical-type crucible methods are used for continuously producing cylindrical components of quartz glass, such as rods, tubes, or plates.  Therefore, based on the disclosure of Leber, it would be obvious to a person having ordinary skill in the art, a silicon dioxide granulate II is fed into an oven with the vertical-type melting crucible disclosed by Leber and a glass melt formed therein is continuously removed from the oven without interruption thereby forming a quartz glass body.  
While Leber discloses a silicon dioxide granulate II fed into an oven and making a glass melt out of the silicon dioxide granulate II, Leber fails to disclose details of the silicon dioxide granulate II, including the claimed steps of providing a silicon dioxide granulate, the details of the provision, including 2 gases, and (Col. 3, line 62 to Col. 4, line 18) further discloses the thermal treatment with chlorine-containing atmosphere can be performed at temperatures ranging from 800 to 1350 degrees C.  The process disclosed by Werdecker including providing a suspension of pyrogeneous, nano-scale silica primary particles dispersed in de-ionized water and forming a suspension and spray granulating teaches the step of providing the silicon dioxide powder and processing the silicon dioxide powder to obtain a silicon dioxide granulate I comprising at least two particles.  The process disclosed by Werdecker including a thermal treatment of the silicon dioxide granulate I at temperatures ranging from 800 to 1350 degrees C through a chlorine atmosphere, such as a mixture of HCl/Cl2,  teaches the step of treating the silicon dioxide granulate I with a reactant to obtain a silicon dioxide granulate II.  Therefore, based on the additional teachings of Werdecker, it would be obvious to a person having ordinary skill in the art, a silicon dioxide granulate II for melting in the method of Leber provided by the process of Werdecker, since Leber requires a silicon dioxide granulate for melting.  The process of providing a silicon dioxide granulate II using the combination of Leber in view of Werdecker includes providing silicon dioxide powder, processing the silicon dioxide powder to obtain a silicon dioxide granulate I (spray granulation – claimed in claim 21), wherein the silicon dioxide granulate I has a larger particle 
Leber and Werdecker fail to disclose the first carbon content of wc(1) of the silicon granulate I.  However, as discussed above, Werdecker discloses pyrogeneous silica particles in forming a suspension used in spray granulating to form a silicon dioxide granulate, and Trommer (abstract) discloses pyrogenic primary particles from Octamethylcyclotetrasiloxane (OMCTS) feedstock produces soot (i.e. pyrogenic primary particles) with a carbon content in the range of 1-50 wt ppm.  Additionally, Koeppler discloses heat treatment of a silica granule in a range from 600 to 1100 degrees C removes organic matter and combustibles in the granules by oxidation.  Therefore, based on the additional teachings of Trommer and Koeppler, it would be obvious to a person having ordinary skill in the art, pyrogeneous silica primary particles from OMCTS could be substituted into the method of Leber in view of Werdecker for providing a silicon dioxide granulate I, and therefore, the silicon dioxide granulate I formed by OMCTS pyrogeneous silica particles from OMCTS comprises a first carbon content wc(1) based on a total weight of the silicon dioxide granulate I.   Further, It would be obvious to a person having ordinary skill in the art, the silicon dioxide granulate I from OMCTS silica primary particles comprises a first carbon content wc(1) ranging from 1-50 wt ppm, since the spray drying of the granulate disclosed by Werdecker is performed at 380 degrees C, which is less than the oxidation temperature to remove organic matter (i.e. oxidation of carbon), as taught by Koeppler.  
Leber in view of Werdecker, Trommer, and Koeppler provides for a silicon dioxide granulate I having a first carbon content wc(1) and for treating the silicon dioxide granulate I with a reactant, such HCl/Cl2  to provide for a silicon dioxide granulate II with a further carbon content wc(2).  Leber in view of Werdecker and Trommer fail to specifically state any details of the further carbon content wc(2), such as the claimed further carbon content wc(2) is less than the first carbon content wc(1).  However, Koeppler 
Regarding claims 22 and 24, as discussed in the rejection of claims 20 and 21 above, Werdecker discloses the silicon dioxide granulate I treated through chlorine-containing atmosphere, a mixture of HCl/Cl2.  Therefore, based on the process disclosed by Leber in view of Werdecker and Trommer as discussed in the rejection of claims 20 and 21 above, it would be obvious to a person having ordinary skill in the art for the reactant to include chlorine, such as HCl, Cl2 or a combination of HCl/Cl2.
Regarding claims 23 and 24, as discussed in the rejection of claim 20 above, Werdecker discloses treating the silicon dioxide granulate I in a chlorine atmosphere, such as HCl/Cl2.  Werdecker fails to disclose details of the treating.  However, Koeppler discloses silicon dioxide granules can be treated in a rotary kiln under a chlorine-treating atmosphere and discloses heat treating in a kiln at elevated temperatures, such as 800 degrees C or 1200 degrees C.  Therefore, based on the additional teachings of Koeppler, it would be obvious to person having ordinary skill in the art the treatment of the silicon dioxide granulate I in a rotary kiln.  The treatment in the rotary kiln provides for at least two silicon dioxide granulate particles move in relation to one another during the treating of the silicon dioxide granulate I with the reactant to obtain the silicon dioxide granulate II.
Regarding claim 25, as discussed in the rejection of claim 20 above, Trommer (abstract) discloses pyrogenic primary particles from Octamethylcyclotetrasiloxane (OMCTS) feedstock produces soot (i.e. pyrogenic primary particles – corresponding to silicon dioxide powder) with a carbon content in the range of 1-50 wt ppm.  Therefore based on the additional teachings of Trommer, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder having a carbon content of less than 50 ppm based on the total weight of the silicon dioxide powder.  Additionally, Trommer ([0024]) discloses the carbon content is produced during reaction of the feedstock with a fuel-rich flame.  It would be obvious to a person having ordinary skill in the art, the fuel-rich flame does not contain chlorine, since chlorine is not disclosed as part of the fuel, and therefore, it would be obvious to a person having ordinary skill in the art the silicon dioxide powder having a chlorine content less than 200 ppm based on the total weight of the silicon dioxide powder.
Regarding claim 26, as discussed in the rejection of claim 20 above, Leber discloses drawing methods are used for continuously producing cylindrical components of quartz glass, such as tubes.  Leber ([0003]) further discloses the glass strand is cut to length from which the desired glass component is manufactured.  Therefore, it would be obvious to a person having ordinary skill in the art, the quartz glass cylinder strand (i.e. quartz glass body) is cut to length to form a quartz glass tube, which provides for making a hollow body (tube) with at least one opening out of the quartz glass body (quartz glass strand).
Regarding claim 39, as discussed in the rejection of claim 20 above, Leber in view of Werdecker provides for treating the silicon dioxide granulate I in a chlorine-containing atmosphere at a temperature ranging from 800 to 1350 degrees C to obtain the silicon dioxide granulate II.  Therefore, it would be obvious to a person having ordinary skill in the art, the treating of the silicon dioxide granulate I with the reactant to obtain the silicon dioxide granulate II, further the treatment is conducted at .  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler) as applied to claim 20 above, and further in view of Neumann et al. (DE102012011946A1 – hereinafter Neumann).
It should be noted for the Neumann reference, the Examiner is referencing the English Equivalent US2015/0325836A1.
Regarding claim 25, as discussed in the rejection of claim 20 above, Trommer (abstract) discloses pyrogenic primary particles from OMCTS feedstock produces soot (i.e. pyrogenic primary particles) and , based on the additional teachings of Trommer, it would be obvious to a person having ordinary skill in the art, pyrogeneous primary particles from OMCTS could be substituted into the method of Leber in view of Werdecker for providing a silicon dioxide granulate I having a carbon content approximately the same as the OMCTS primary particles ranging from 1-50 wt ppm.  
Leber in view of Werdecker, Trommer, and Koeppler fail to disclose the BET surface area of the silicon dioxide powder.  However, Neumann ([0092]) discloses formation of SiO2 pyrogenic primary particles (i.e. silicon dioxide powder) with a flame hydrolysis burner with OMCTS feedstock produces silicon dioxide powder with a BET specific surface area in the range of 25 m2/g.  Therefore, based on the additional teachings of Neumann, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder in the method disclosed by Leber in view of Werdecker, Trommer, and Koeppler as having a BET surface area of 25 m2/g, which is within Applicant’s claimed range from 20 to 60 m2/g, as claimed in claim 25.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler) as applied to claim 20 above, and further in view of Panz et al. (US2014/0072803A1 – hereinafter Panz) and Fabian (US 2005/0232571A1).
Regarding claim 33, as discussed in the rejection of claim 20 above, Leber discloses drawing methods are used for continuously producing cylindrical components of quartz glass, such as tubes.  Leber ([0003]) further discloses the glass strand is cut to length from which the desired glass component is manufactured.  Therefore, it would be obvious to a person having ordinary skill in the art, the quartz glass cylinder strand (i.e. quartz glass body) is cut to length to form a quartz glass tube, which provides for processing the quartz glass body to obtain a hollow body (tube) with at least one opening.  
Leber in view of Werdecker, Trommer, and Koeppler fails to disclose the step of introducing one or more multiple core rods into the quartz glass body and the step of drawing to obtain the claimed light guide.  However, Panz ([0049]) discloses high-purity silica granules can be used for a variety of applications, such as production of quartz tubes for the production of optical fibers and Fabian (abstract, [0007], and [0023]) discloses in the production of an optical fiber a core rod is overclad by a jacket tube of undoped quartz glass and the core rod and overclad tube forms a quartz glass preform from which single-mode fiber is subsequently drawn and drawing is performed at high temperatures around 2000 degrees C.  Therefore, based on the additional teachings of Panz and Fabian, it would be obvious to a person having ordinary skill in the art, a process of preparation of a light guide comprising preparing the quartz glass cylinder strand (i.e. quartz glass body) by the process of claim 20 and the quartz glass body cut to length (i.e. first processed) to form a hollow body (i.e. quartz glass tube), where the tube provides for a hollow body from the quartz glass body with at least one opening, introducing a core rod into the quartz glass body (i.e. tube) through at least one opening to obtain a precursor (i.e. preform) and .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler) as applied to claim 20 above, and further in view of Boehme (US 2005/0258758A1).
Regarding claim 35, as discussed in the rejection of claim 20 above, Leber discloses drawing methods are used for continuously producing cylindrical components of quartz glass, such as tubes.  Leber ([0003]) further discloses the glass strand is cut to length from which the desired glass component is manufactured.  Therefore, it would be obvious to a person having ordinary skill in the art, preparing the quartz glass cylinder strand (i.e. quartz glass body) by the process of claim 20 and the quartz glass cylinder is cut to length to form a quartz glass tube, which provides for processing to obtain a hollow body (i.e. quartz glass tube).  
Leber in view of Werdecker, Trommer, and Koeppler fails to disclose fitting the hollow body with electrodes and fitting the hollow body with a gas to form an illuminant.  However, Boehme (Figures, abstract, and [0032]-[0033]) discloses in the production of a discharge lamp (corresponding to an illuminant) comprising a tube made of glass, such as quartz, fitting the tube with electrodes and gas filling the tube.  Therefore, based on the additional teachings of Boehme, it would be obvious to a person having ordinary skill in the art, a process of preparation of a discharge lamp (i.e. an illuminant) including preparing the quartz glass cylinder strand (i.e. quartz glass body) by the process of claim 20 where the quartz glass body is cut to length to obtain a quartz glass tube (i.e. hollow body), and the preparation of a discharge lamp includes fitting the hollow body (i.e. quartz tube) with electrodes and filling the hollow body with a gas.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Per MPEP 804I.B.1(b).ii, if two (or more) pending applications have the same effective U.S. filing date, Applicant can overcome a provisional statutory double patenting rejection be either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
Regarding claims 20-26, 33, 35, and 37, claims 23-27, 33, and 40-41 of App’927 claims the providing a silicon dioxide granulate, providing silicon dioxide powder, processing the silicon dioxide powder to obtain a granulate, treating the silicon dioxide granulate I having a carbon content wc(1) (corresponding to a first carbon content) with a reactant to obtain a silicon dioxide granulate II having a carbon content wc(2) (corresponding to a further carbon content), and the further carbon content is less than the carbon content, making a glass melt out of the silicon dioxide granulate II and making quartz glass body out of at least part of the glass melt, and wherein the silicon dioxide granulate II is fed into an oven and the glass melt formed therein is continuously removed from the oven without interruption thereby forming a quartz glass body.  Further, dependent claims 24-27, 33, and 40-41 of App’927claim additional claim limitations that correspond to claims 20-26, 33, 35, and 37.
Claims 23-27, 33, and 40-41 of App’927 claims the further carbon content and the first carbon content are based on the total weight of the silicon dioxide granulate I and a carbon content wc(2) (i.e. in each case) based on a total weight of the silicon dioxide granulate II.  
App’927 fails to claim wherein the silicon dioxide granulate I has a larger particle diameter than the silicon dioxide granulate I comprising at least two particles.  However, Werdecker ([0010]-[0011] and [0044]) discloses a granulation process with silica primary particles (corresponding to silicon dioxide powder) and during granulation the granulate particles formed are formed such that the granulate is a multiple of the size of the primary particle, and discloses the silicon dioxide the mean primary particle 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741